Name: Commission Regulation (EEC) No 545/90 of 2 March 1990 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 3 . 3. 90 Official Journal of the European Communities No L 56/ 1 1 COMMISSION REGULATION (EEC) No 545/90 of 2 March 1990 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1750/89 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to the People's Republic of China 6 636 of skim ­ med-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 March 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 172, 21 . 6. 1989, p. 1 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . No L 56/12 Official Journal of the European Communities 3 . 3 . 90 ANNEX I LOTS A, B, C, D, E, F, G, H, I, K, and L 1 . Operation Nos ('): 114 to 124/90  Protocol of 1 . 3 . 1988 2. Programme : 1989 3. Recipient : People's Republic of China 4. Representative of the recipient (3) : Ministry of Agriculture, CPIG Dairy Development Project Office, 11 Nong Zhan Guan, Nanli Beijing CN, People's Republic of China (telex 22233 MAGR CN) 5. Place or country of destination : People's Republic of China 6. Product to be mobilised : skimmed-milk powder 7. Characteristics and quality of the goods (2)(6) : see OJ No C 216, 14 . 8 . 1987, p. 3 (under I.1.A.1 and I.1 A2) 8 . Total quantity : 6 636 tonnes 9. Number of lots : 11 (see Annex II) 10. Packaging and marking : 25 kilograms f) ( 8) and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A3) Supplementary marking on packaging : see Annex II and OJ No C 216, 14. 8 . 1987, p. 3 (under I.1 A4) 1 1 . Method of mobilization : the Community market The manufacture of the skimmed-milk powder must be carried out after the award of the tender 12. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient (') : Lots A and B : Huangpu (Guangzhou) ; Lots C and D : Mawei (Fuzhou) ; Lots E, F and G : Shanghai ; Lots H and I : Xingang (Tianjin) ; Lots K and L : Dalian 1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : see Annex II 17. Period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lots A, B, C, and D : 23. 4  4. 5. 1990 ;  Lots E, F, G, H and I : 1  11 . 5. 1990 ;  Lots K and L : 7  18 . 5. 1990 18 . Deadline for the supply :  Lots A B, C, and D : 8 . 6. 1990 :  Lots E, F, and G : 15. 6. 1990  Lots H and 1 : 22. 6 . 1990  Lots K and L : 29. 6. 1990 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 19 . 3 . 1990, at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 2. 4. 1990, at 12 noon (b) period for making the goods available at the port of shipment, where the supply is awarded at the port of shipment stage :  Lots A B, C, and D : 7  18. 5. 1990 ;  Lots E, F, G, H and I : 15  25. 5 . 1990 ;  Lots K and L : 21 . 5  1 . 6. 1990 (c) deadline for the supply :  Lots A B, C, and D : 22. 6. 1990  Lots E, F, and G : 29. 6 . 1990  Lots H and I : 6. 7. 1990  Lots K and L : 13. 7. 1990 3 . 3 . 90 Official Journal of the European Communities No L 56/ 13 22. Amount of the tendering security : ECU 20 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles (telex AGREC 22037 B or 25670 B) 25. Refund payable on request by die successful tenderer (*) : refund applicable on 26 . 1 . 1990, fixed by Commission Regulation (EEC) No 176/90 (OJ No L 21 , 26 . 1 . 1990, p. 8) Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (3) Commission delegate to be contacted by the successful tenderer : EEC Delegation, Ta Yuan Diplomatic Offices Building, Apartment No 2-6-1 , Liang Ma He Nan Lu 14, Beijing (tel . 532 44 43 ; telex 222690 ECDEL CN ; telefax 532 43 42). (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regulation (EEC) No 2200/87 has been lodged, preferably :  by porter at the office referred to in point 24 of this Annex, or  by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 24. 7. 1989, p. 10), is applicable as regards the export refund and where appropriate, the monetary and accession compensatory amounts , the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. f) The bags must be placed in 20-foot containers. The free holding period for containers must be at least 1 5 days. (') New, dry and intact packaging of a net content of 25 kilograms made up as follows : (combination of requirements in I (b) and (c) of Annex II to Commission Regulation (EEC) No 625/78 (OJ No L 84, 31 . 3 . 1978, p. 19)):  one kraft paper bag of a strength of at least 70 g/m2,  one kraft paper bag with a polyethylene lining, of a strength of at least 80 + 15 g/m2,  three kraft bags of a strength of at least 70 g/m2,  one polythylene inner bag at least 0,12 mm thick, welded or double bond. (') The successful tenderer must nominate a representative at the port of landing. He must so inform the undertaking responsible for checks referred to in Article 10 of Regulation (EEC) No 2200/87 and the China National Import and Export Inspection Corporation (CCIC), cable CHINSPECT, telex 210076 SACI CN. CCIC may be designated as representative by the successful tenderer. No L 56/ 14 Official Journal of the European Communities 3 . 3 . 90 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã · ­ Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pais destinatario Modtager ­ land Bestimmungs ­ land Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmings ­ land PaÃ ­s destinatÃ ¡rio AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n ° Azione n. Maatregel nr. AcÃ §Ã £o n? DirecciÃ ³n del almacÃ ©n Adresse pÃ ¥ lageret Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem A 900 People's Republic of China China 114/90 Number 2 Dairy Plant, Panionggang, Shahe Operation No 114/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination B 225 People's Republic of China China 115/90 Number 2 Dairy Plant, Panionggang, Shahe Operation No 115/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination C 562 People's Republic of China China 116/90 Kangle Dairy Plant, Wuli ­ ting Fuma Road Operation No 116/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination D 450 People's Republic of China China 117/90 Kangle Dairy Plant, Wuli ­ ting Fuma Road Operation No 117/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination E 900 People's Republic of China China 118/90 The Warehouse of the Dairy Development Project No 780 BeÃ ­zhai Road, Beixinjing Operation No 118/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination F 562 People's Republic of China China 1 1 9/90 The Warehouse of the Dairy Development Project, No 780 BeÃ ­zhai Road, Beixinjing Operation No 119/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu. nity / For recombination G 450 People's Republic of China China 120/90 The Warehouse of the Dairy Development Project, No 780 BeÃ ­zhai Road, Beixinjing Operation No 120/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination H 900 People's Republic of China China 121 /90 Refrigeration Plant, Dairy Company-xing-fudao Jiaokou, Hong-xing Road, Hebei District Operation No 121 /90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination No L 56/ 153 . 3 . 90 Official Journal of the European Communities DesignaciÃ ³n del lote Parti Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Beneficiario Modtager Pais destinatario Modtager ­ land AcciÃ ³n n0 Aktion nr. DirecciÃ ³n del almacÃ ©n Adresse pÃ ¥ lageret InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã · ­ Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary Bestimmungs ­ land Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Anschrift des Lagers Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã Ã ·Ã  Ã ±ÃÃ ¿Ã ¸Ã ®Ã ºÃ ·Ã  Address of the warehouse Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio Pays destinataire Paese destinatario Bestemmings ­ land PaÃ ­s destinatÃ ¡rio Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Adresse du magasin Indirizzo del magazzino Adres van de opslagplaats EndereÃ §o do armazÃ ©m Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de verpakking InscriÃ §Ã £o na embalagem I 562 People's Republic of China China 122/90 Refrigeration Plant, Dairy Company-xing- fudao Jiaokou, Hongxing Road, Hebei District Operation No 122/90 / EEC, Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination K 900 People's Republic of China China 123/90 The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang Operation No 123/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination L 225 People's Republic of China China 124/90 The Warehouse of the Dairy Development Project, No 141 Dongbei Road, Xigang Operation No 124/90 / EEC Dairy Development project / 1990 / Utili ­ zation programme / 14 cities / Gift of the European Economic Commu ­ nity / For recombination